DETAILED ACTION
Claims 1-22, as filed 25 June 2019, are pending and under consideration.

It is noted that the Specification filed 25 June 2019 is not compliant with the Sequence Rules because it does not contain an incorporation by reference statement for the sequence listing .txt file filed on 25 June 2019.  Applicant is directed to the requirements of 37 C.F.R. 1.821(c) and MPEP 2422.03(a).  The incorporation by reference statement incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  
It is also noted that the instant claims recite a combination of CDRs for the light chain variable region that comprise LCDR1 as set forth in SEQ ID NO: 14, LCDR2 as set forth in SEQ ID NO: 17, and LCDR3 as set forth in SEQ ID NO: 18.  This combination of CDRs does not appear to be present in the antibodies identified in Example 1 or elsewhere in the specification and so appears to be new matter.  Clarification is respectfully requested.

Election/Restrictions
This application contains claims directed to the following patentably distinct species that is (1) a particular second anti-cancer agent which results in immunogenic cell death (2) used in a particular type of cancer.  
An example of a responsive species election is the election of (1) a species of a second anti-cancer agent that is a proteasome inhibitor that is bortezomib (2) for treating multiple myeloma.
The species are independent or distinct because each second anti-cancer agent is structurally distinct and is used in treating different cancers.  And while each species of second anti-cancer agent mediates immunogenic cell death, each species of second anti-cancer agent as defined by claims 7, 11, 13, 14, 15, 16, 17, and 18 does so by a different mechanism.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species of second anti-cancer agent is structurally distinct and is used to treat different cancers.  Accordingly, a search of the prior art for one second anti-cancer agent for treating a particular cancer is not co-extensive with a search for any other second anti-cancer agent.  The searches are particularly distinct when the second anti-cancer agent belongs to a different class, such as a proteasome inhibitor versus an anthracycline, each of which can be separately classified and acts by a different mechanism.  Similarly, each type of cancer is treated by only one or a subset of the recited second anti-cancer agents so that a second anti-cancer agent that is effective in a method of treating one cancer would not reasonably be expected to be effective in other cancers.  Accordingly, each combination of second anti-cancer agent and particular cancer raises unique issues both with respect to different fields of search, particularly with respect to the classification that must be searched for each second anti-cancer agent, as well as for issues of enablement.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643